Appeal from a judgment of conviction rendered by the County Court of Broome County. We find, contrary to appellant’s contention, that section 451 of the Code of Criminal Procedure was complied with. The foreman reported the jury’s verdict. of guilty. The record (as originally filed) continues: “ The Clerk of the Court: Your verdict is guilty to the crime as charged in the Indictment of Sodomy in the Second Degree, as a Second Felony Offender? The Foreman: That’s right. The Clerk of the Court: So say you all? The Foreman: Yes sir.” The record was later resettled so as to add at this point the following: “ (The remainder of the Jury either answered ‘Yes' or nodded their heads in the affirmative.) ”. Whether or not this constituted a “ collective answer ” as in People ex rel. Mault v. Jackson (3 A D 2d 688) is not decisive of the issue here, as in any event, and irrespective of the addition to the record upon resettlement, there was “no disagreement 81 ** expressed” by “any juror” and hence the verdict was “complete”. (Code Grim. Pro., § 451.) We find no merit in any of the contentions urged in the brief prepared by appellant to supplement that filed by his counsel. The verdict was amply warranted by the evidence and we find in the record no error affecting any substantial right of the defendant (Code Grim. Pro., § 542). We commend Sanford P. Tanenhaus, Esq., designated by us to prosecute the appeal, for the performance of his assignment with skill and fidelity. Judgment of conviction affirmed. Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ., concur.